DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 in the reply filed on 05/16/2022 is acknowledged.
Applicant’s election of group I in the reply filed on 05/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-29 are pending.
Claims 5-29 are withdrawn.
	Claims 1-4 are examined on the merits.  

Indefiniteness
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “IPD103 polypeptide” in claim 1 renders the claims indefinite because it introduces more than one scope of the claims.  Specifically, IPD103 does not have a meaning in the art and the definition of this polypeptide in the specification is not sufficient to limit the claim to a single scope.  For example on page 9 of the instant specification in lines 5-7 the IPD103 Polypeptide is defined as a polypeptide having insecticidal activity.  This section of the specification cites application PCT WO 2018/005411 which defines IPD103 polypeptides as a polypeptide having insecticidal activity including but not limited to insecticidal activity against one or more insect pest of the Lepidoptera and/or Coleroptera and is sufficiently homologous to the IPD103Aa polypeptide of SEQ ID NO: 2 of that application (PCT WO 2018/005411, Specification, Page 10, Lines 9-19).  On page 17, lines 12-13 of PCT WO 2018/005411 “sufficiently homologous” is defined as amino acid sequence having at least about 40% identity to a reference sequence.  This introduces different scopes of the claims because 40% identity to IPD103Aa is an extremely broad definition of a protein and without clearly defined features the ordinary artisan would not be able to determine whether a given protein sharing 40% identity to a IPD103Aa polypeptide with insecticidal activity was in fact a IPD103 polypeptide or whether this would belong to another class of insecticidal protein.  This is complicated by the potentially high number of genes with 40% or more identity to SEQ ID NO: 2 of the instant application, for example in the instant specification there are 19 proteins identified as IPD103 proteins in table 2 on Pages 97-98 while only 15 are shown to have insecticidal activity in Table 4 on page 100 of the instant application.  Additionally, hypothetical protein GOP47_0029724 from Adiantum capillus-veneris (Accession KAI5056203.1) which shares 85.71% identity and covers 85% of instant SEQ ID NO: 2 and has not been shown to have insecticidal activity.  Therefore, given the guidance of the specification the ordinary artisan would not be able to identify a protein sharing 40% identity to SEQ ID NO: 2 of the instant specification and having insecticidal activity as IPD103 or a member of a different insecticidal protein family.  Claim 1 is rejected as being indefinite and claim 2 is rejected as being dependent on an indefinite claim and failing to limit the scope of the claims to definite subject matter.  

Written Description 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 2 the term IPD103 polypeptide in claim 1 lacks written description.  This term lacks written description because the regions of the sequences that must be conserved are not adequately described.  
Specifically, IPD103 is defined in PCT WO 2018/005411 (which is incorporated by reference) as a polypeptide with at least 40% identity to SEQ ID NO: 2 of PCT WO 2018/005411 which shares 100% identity to SEQ ID NO: 2 of the instant application.  This is an extremely broad range and there are many different sequences that could be considered to have 40% identity to SEQ ID NO: 2 of the instant application.  Additionally, SEQ ID NO: 2 is a polypeptide sequence and without the specific amino acids that must be conserved there are many different sequences that could be considered to have 40% identity to SEQ ID NO: 2, which is 172 amino acids long. This means that it is possible for a sequence to be 40% identical to SEQ ID NO: 2 and share only 68 amino acids.
Additionally, the scope of the claims is even more broad because of the language of: “at least about 40%” from PCT WO 2018/005411 which defines IPD103 polypeptides.  Due to the use of “about” it can reasonably be interpreted that sequences possessing only 35% identity to SEQ ID NO: 2 of the instant application.  Therefore any polypeptide sharing 60 amino acids with SEQ ID NO: 2 could be interpreted as IPD103 polypeptides. 
The claims are drawn to a DNA construct comprising a polynucleotide encoding an IPD103 polypeptide having insecticidal activity and one or more polynucleotides selected from a polynucleotide encoding a PtIP-83, a polynucleotide encoding a Cry1B polypeptide, a polynucleotide encoding a variant Cry1B polypeptide, a polynucleotide encoding a Cry1C polypeptide, a polynucleotide encoding a Cry1D polypeptide, and a polynucleotide encoding a Cry1J polypeptide having insecticidal activity.  The scope of this claim is broad because 35% identity to SEQ ID NO: 2 includes a large number of sequences. These variants include those having the required role in insecticidal activity, however it also includes variants that do not have a role in insecticidal activity and therefore introducing those sequences into the plant would not result in a plant showing insecticidal activity. This occurs because there are many proteins with 40% identity to SEQ ID NO: 2 and there is no description of the structure function relationship which would allow a person skilled in the art to readily recognize which variants confer stem rust resistance and which do not.  Applicants do summarize knowledge about substitutions which effect the activity of IPD103 (SEQ ID NO: 2) at positions at the C-terminal end of the protein (Instant Specification, Page 120, Table 12), however this does not provide sufficient information about required domains for the ordinary artisan to identify any sequence having 35% identity to SEQ ID NO: 2 as an IPD103 protein with insecticidal activity.  This lacks written description because claim 1 is drawn to a DNA construct comprising a polynucleotide encoding an IPD103 polypeptide having insecticidal activity and insecticidal activity is a trait that is linked to very specific genes and proteins. Given that the insecticidal protein must be a very specific gene or protein with a specific function it is not clear to a person of ordinary skill in the art what residues of said DNA and protein sequence must be conserved.
Due to the large number of sequences which share 40% identity to SEQ ID NO: 2 the scope of the claims is extremely broad. The scope of claim 1 is drawn to any DNA construct comprising a polynucleotide encoding an IPD103 polypeptide and one or more polynucleotides selected from a polynucleotide encoding a PtIP-83, a polynucleotide encoding a Cry1B polypeptide, a polynucleotide encoding a variant Cry1B polypeptide, a polynucleotide encoding a Cry1C polypeptide, a polynucleotide encoding a Cry1D polypeptide, and a polynucleotide encoding a Cry1J polypeptide having insecticidal activity.  However, the instant disclosure only describes 19 IPD103 polypeptide sequences with at least 60% identity to SEQ ID NO: 2.  Additionally, the instant disclosure indicates that some C-terminal residues are important (Instant specification, Page 120, Table 12). Therefore despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to insecticidal polypeptides it does not appear that it is clear which domains are responsible for the claimed invention.
Therefore claims 1 and 2 are rejected as lacking written description.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of Barry, U.S. Patent No. US 11,155829 B2, Filed July 1, 2016 (reference application) referred to from here on as Barry. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application are drawn to a DNA construct comprising a polynucleotide encoding an IPD103 polypeptide and one or more polynucleotides selected from a polynucleotide encoding a PtIP-83, a polynucleotide encoding a Cry1B polypeptide, a polynucleotide encoding a variant Cry1B polypeptide, a polynucleotide encoding a Cry1C polypeptide, a polynucleotide encoding a Cry1D polypeptide, and a polynucleotide encoding a Cry1J polypeptide having insecticidal activity wherein the polynucleotides encoding the polypeptides are operably linked to heterologous regulatory elements.  
Claims 4-7 of Barry are drawn to a recombinant insecticidal polynucleotide comprising a recombinant polynucleotide encoding a polypeptide having at least 60%, 70%, or 80% identity to SEQ ID NO: 2 (Barry, Claim 4).  SEQ ID NO: 2 of US 11,155829 B2 is IPD103 and is the same sequence as SEQ ID NO:2 of the instant application, see figure 1 below(Barry, Column 2, Lines 24-26).  Additionally, claims 5-7 of Barry are drawn to the recombinant nucleotide of claim 4 wherein the nucleotide sequence is optimized for expression in plants, wherein the polynucleotide is a cDNA, and a DNA construct comprising the recombinant polynucleotide of claim 4 of Barry operably linked to a heterologous regulatory element (Barry, Claims 4-7).
Claims 4-7 of Barry do not explicitly teach a DNA construct comprising one or more polynucleotides selected from a polynucleotide encoding a PtIP-83, a polynucleotide encoding a Cry1B polypeptide, a polynucleotide encoding a variant Cry1B polypeptide, a polynucleotide encoding a Cry1C polypeptide, a polynucleotide encoding a Cry1D polypeptide, and a polynucleotide encoding a Cry1J polypeptide having insecticidal activity wherein the polynucleotides encoding the polypeptides are operably linked to heterologous regulatory elements.
However, Barry discloses that more than one pesticidal proteins well known to one skilled in the art can also be expressed in plants, including Cry1B and Cry1C (Barry, Column 6, Line 65-Column 7, Line 9).  
Therefore, this means that Barry is drawn to a broad genus of any construct comprising a polynucleotide encoding an IPD103 polypeptide and teaches that it would be obvious to the ordinary artisan to add an additional polynucleotide encoding an insecticidal polypeptide including Cry1B to the construct of claim 9 of Barry.  Due to the language of Barry, specifically “comprising”  in claims 1 and 7 of Barry requires that the recombinant insecticidal polypeptide and DNA construct contain an IPD103 polypeptide but the use of the open term “comprise” indicates that additional components may be included on the DNA construct and the specification of Barry indicates several additional insecticidal polypeptides that would be obvious to include in the DNA construct including CRY1B.  Therefore, the claims are patentably indistinct from one another.  The instant claims are drawn to a subgenus which is encompassed within the broad genus of Barry.  

Figure 1 Alignment of SEQ ID NO: 2 of instant application and SEQ ID NO: 2 of Barry
US-16-311-765-2
; Sequence 2, Application US/16311765
; Publication No. US20190211352A1

  Query Match             100.0%;  Score 887;  DB 19;  Length 172;
  Best Local Similarity   100.0%;  
  Matches  172;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADKAAAAAREAEEEVETTMDETEAVGTHLDFLGADVKLQPRNIITVEVDAAAVIQQIRE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADKAAAAAREAEEEVETTMDETEAVGTHLDFLGADVKLQPRNIITVEVDAAAVIQQIRE 60

Qy         61 IFQTMARHFNSTRVVRDEAIKGIRDHFRAAVPTRNVVVIHTQHVHTLVGLEHTHLVLQTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IFQTMARHFNSTRVVRDEAIKGIRDHFRAAVPTRNVVVIHTQHVHTLVGLEHTHLVLQTG 120

Qy        121 IFKKVPVDIYVFKSGVFTNLGDGGFINWAWGGFVDQVVGKRIHFRLPPGALP 172
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFKKVPVDIYVFKSGVFTNLGDGGFINWAWGGFVDQVVGKRIHFRLPPGALP 172

Conclusion
Claims 1-2 are rejected.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are free of the prior art.  The closest prior art is found in Allen, WO 2017/023486 A1, published on February 2017 which teaches compositions including nucleic acid sequences and expression vectors for controlling pests (Allen, abstract), the use of multiple insecticidal polynucleotides stacked in one or more vectors (Allen, Page 71, Lines 11-18), and the use of CRY1B, CRY1C, and CRY1D.  Allen does not teach the use of the IPD103 insecticidal polypeptide.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                           



/WEIHUA FAN/Examiner, Art Unit 1663